                      Case 2:20-cv-00867-JCM-VCF Document 59 Filed 01/27/21 Page 1 of 2



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                    DISTRICT OF NEVADA
                 6                                                ***
                 7    AMERICAN GENERAL LIFE INSURANCE                    Case No. 2:20-CV-867 JCM (VCF)
                      COMPANY,
                 8                                                                      ORDER
                                                         Plaintiff(s),
                 9
                            v.
               10
                      MICHAEL BLAKE, et al.,
               11
                                                       Defendant(s).
               12
               13
                             Presently before the court is pro se litigant Michael Blake’s motion to extend the
               14
                      deadline to respond to Wanda Hensley’s motion for summary judgment. (ECF No. 58).
               15
                             This is an interpleader action by American General Life Insurance Company against
               16
                      Michael Blake and Wanda Hensley. (ECF No. 1). Hensley filed a motion for summary
               17
                      judgment on January 15, 2021, triggering a response deadline of February 5, 2021. (ECF
               18
                      No. 56). On the same day, the court issued a minute order notifying Blake of his rights and
               19
                      requirements for opposing summary judgment pursuant to Klingele v. Eikenberry, 849 F.2d
               20
                      409 (9th Cir. 1988), and Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998).
               21
                             Blake now moves for an extension of the response deadline. (ECF No. 58). He notes
               22
                      that he does not have a “filer” account in CM-ECF and does not receive electronic
               23
                      notifications. (Id.). He first learned of the response deadline by checking PACER on
               24
                      January 25, 2021. (Id.).
               25
                             With good cause appearing, Blake’s motion to extend the response deadline is
               26
                      GRANTED. He shall have until February 8, 2021, to file a response to Hensley’s summary
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00867-JCM-VCF Document 59 Filed 01/27/21 Page 2 of 2



                1     judgment motion. Hensley shall then have 14 days to file a reply. The court also directs
                2     Blake to review local rules 56-1 and 7-3(a) when preparing his response.
                3            Going forward, all parties shall serve pleadings, motions, and other papers on Blake
                4     via the email address he has on file. LR IC 4-1 (“Parties and attorneys who are not filers
                5     must be served conventionally under applicable Federal Rules, statutes, or court orders.”).
                6            IT IS SO ORDERED.
                7            DATED January 27, 2021.
                8                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
